DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 6 and their dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious detecting movements or a lack of movements of objects and/or living being in a Fresnel zone-related radio range which influence radio signals of at least one radio terminal transmitted on a number of radio channels being divided in at least one sub-channel, received by a local fixed radio device in the radio range, wherein a) a value of at least one parameter describing at least one property of a sub- channel are collected for each time frame out of a predetermined number of time frames, to form a set of parameters, wherein the predetermined number of time frames is a sliding window, b) a value of a statistical parameter is derived from the set of parameters for the sliding window, c) the values of the statistical parameters are combined to yield a chaos index value for the sliding window, d) the chaos index value for the sliding window is compared with an arbitrary threshold value, wherein the arbitrary threshold value is not set by a calibration phase in the Fresnel zone-related radio range, and e) if the comparison yields a predefined result, a notification procedure is started.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648